DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 10 May 2021 for the application filed 15 November 2019. Claims 1-16 are pending:
Claims 3-8, 10, and 11 have been amended; and
Claims 11-16 have been withdrawn with traverse in the reply filed 10 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/019077, filed 17 May 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-098444, filed 17 May 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
Applicant's election with traverse of Group 1, claim(s) 1-10, drawn to a phosphate adsorbing agent, and Species 2, circuit 2 of a blood processor shown in FIG. 9 and described in p0112 of the Specification, in the reply filed on 10 May 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to establish that the claims lack unity of invention under PCT Rule 13.1 and 37 CFR 1.475 – specifically that the restriction requirement did not address each and every feature recited in Applicant’s claims, i.e., the limitation of a most frequent pore size of 0.08 to 0.70 µm measured with a mercury porosimeter and the phosphate adsorbing agent having a biocompatible polymer in the surface of the porous formed article.
This is not found persuasive because while the Examiner may not have explicitly addressed all limitations shared among the groups of inventions, the cited prior art OMORI et al. (US PGPub 2007/0128424 A1) does disclose all claimed limitations as addressed in the subsequent prior art rejection. Specifically, OMORI discloses a porous formed article comprising an organic polymer resin and an inorganic ion absorbing material (p0012) for absorbing phosphors contained in water (p0011); the porous formed article further includes a water-soluble polymer comprising a number of polymers known in the art to be biocompatible (p0081, p0086, p0087). The porous formed article is substantially spherical (p0015) and includes a porous outer surface having pores of sizes 0.01 to 50 µm (p0039), which overlaps with the claimed range of 0.08 to 0.70 µm. Further, because OMORI discloses the porous formed article is 
Applicant further argues that the restriction requirement did not make a rejection based upon OMORI.
This is not found persuasive. The standard applied to prior art rejections under 35 USC 102/103 is different than the standard applied in a unity of invention analysis. Furthermore, there are no requirements for Restriction Requirements to contain rejections as Applicant mistakenly asserts.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, it is unclear what ratio is being considered in the limitation “wherein a ratio of the most frequent pore size of a median size… measured with a mercury porosimeter”. Did Applicant intend to recite “wherein a ratio of the most frequent pore size to a [[of a ]]median size…”? If so, please amend accordingly.
	Regarding Claim 6, it is unclear whether Applicant is intending to claim the limitation in parentheses, “(most frequent pore size/median size)” or if Applicant is intending to indicate such a limitation is optional or in the alternative.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 2, the instant limitations do not further limit the subject matter of Claim 1; no additional structural limitations or any limitations in Claim 2 have been recited that would be considered to significantly modify the claimed phosphate adsorbing agent of Claim 1, i.e., merely expressing a ratio of phosphate being adsorbed onto the adsorbing agent relative to that of the porous formed article does not alter or change the structure of the adsorbing agent in any significant way.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMORI et al. (US PGPub 2007/0128424 A1).
	Regarding Claim 1, OMORI discloses a porous formed article comprising an organic polymer resin and an inorganic ion absorbing material (p0012) for absorbing phosphorus (i.e., a phosphate adsorbing agent for blood processing comprising a porous formed article comprising an organic polymer resin and an inorganic ion adsorbent; p0011, Example 6); OMORI further discloses the porous formed article includes water-soluble polymers known to be biocompatible polymers (p0081, p0086, p0087). The porous formed article is substantially spherical (p0015) and includes a porous outer surface having pores of sizes 0.01 to 50 µm (p0039), which overlaps with the claimed range of 0.08 to 0.70 µm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Further, because OMORI discloses the porous formed article is simply a formed body having no skin layer on its surface (p0012), the taught water-soluble polymer comprising biocompatible polymers, would inherently be present throughout the formed body, including at the surface (i.e., the phosphate adsorbing agent for blood processing having a biocompatible polymer in the surface of the porous formed article).
	While OMORI is deficient in explicitly disclosing the porous formed article is useful for blood processing as claimed, this requirement is considered a preamble that states the purpose or intended use of the claimed adsorbing agent. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	While OMORI is deficient in explicitly disclosing the phosphate adsorbing agent has “a most frequent pore size… measured with a mercury porosimeter”, this limitation is considered a product-by-process limitation and is not In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). With respect to this limitation, the manner by which the “most frequent pore size” is measured is considered to be product-by-process language: e.g., because it describes how the pore size is measured. Furthermore, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself and not on instruments or methods by which the product is characterized.
	Regarding Claim 2, as applied to the rejection of Claim 1, OMORI discloses a phosphate adsorbing agent. The instantly claimed limitations, “wherein a ratio of an amount of phosphate adsorbed to the phosphate adsorbing agent for blood processing to an amount of phosphate adsorbed to the porous formed article is 1.01 or more” is directed toward the intended results of the use of the claimed article and to materials or articles worked upon by the claimed article. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 4, as applied to the rejection of Claim 1, OMORI further discloses that the opening ratio at the surface of the porous formed article is 10 to 90% (p0037), which overlaps with the claimed range of 5% or more and less than 30% and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
	Regarding Claim 5, as applied to the rejection of Claim 1, OMORI further discloses specific surface area of the porous formed article being 62 and 84 m2/cm3 (Table 1, p0288). OMORI further discloses a specific surface area 2/cm3 (p0077), which overlaps with the claimed range of 10 to 100 m2/cm3 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
	Regarding Claim 7, as applied to the rejection of Claim 1, OMORI further discloses the porous formed article is substantially spherical (i.e., wherein the porous formed article is spherical particles; p0015) with an average particle diameter of 100 to 2,500 µm, which reads on the claimed range of 100 to 2500 µm.
	Regarding Claim 8, as applied to the rejection of Claim 1, OMORI further discloses the inorganic ion absorbing material comprises a mixture of compounds including formula (II): M·Fe2O4·mH2O (i.e., wherein the inorganic ion adsorbent contains at least one metal oxide), where M is at least one metal selected from the group consisting of Ti, Zr, Sn, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Al, Cr, Co, Ga, Fe, Mn, Ni, V, Ge, Nb, and Ta; and m is 0.5 to 6 (p0016), which reads upon the claimed formula (I) MNxOn·mH2O wherein x is 0 to 3, n is 1 to 4, m is 0 to 6, and M and N are different and each represent a metal element.
	Regarding Claim 9, as applied to the rejection of Claim 8, OMORI further discloses M of formula (II) includes Ti, Zr, Sn, Ce, La, and Y and iron (i.e., a mixed metal oxide of at least one metal element selected from the group consisting of titanium, zirconium, tin, cerium, lanthanum, and yttrium and at least one metal element selected from the group consisting of aluminum, silicon, and iron; p0016).
	Regarding Claim 10, as applied to the rejection of Claim 1, OMORI further discloses the organic polymer resin includes ethylene-vinylalcohol copolymer (EVOH), polyacrylonitrile (PAN), polysulfone (PS), and polyvinylidene fluoride (PVDF) (i.e., wherein the organic polymer resin contains at least one component selected from the group consisting of an ethylene vinyl alcohol copolymer, polyacrylonitrile, polysulfone, polyethersulfone, and polyvinylidene fluoride; p0083). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMORI in view of MORI et al. (US PGPub 2008/0154007 A1) and TANAKA et al. (Biomaterials 21, 2000, pg. 1471-1481).
	Regarding Claim 3, as applied to the rejection of Claim 1, OMORI further discloses the water-soluble polymer includes a number of biocompatible polymers (p0081, p0086, p0087) but fails to explicitly disclose poly(methoxyethyl acrylate).
	MORI discloses polymer particles useful as adsorbents for processing fluids containing physiologically active substances, e.g., bodily fluids including blood (p0013, p0016). Said particles have particle surfaces that are wherein the biocompatible polymer is poly(methoxyethyl acrylate); p0064). As disclosed by TANAKA, poly(methoxyethyl acrylate) (PMEA) is a commonly used biocompatible polymer for preventing protein adsorption, especially in applications on material that comes into contact with blood, e.g., biomedical materials (abstract, §1, par. 1, 4). Thus, at the time of the filing of the application, one of ordinary skill in the art would have found it obvious to use methoxyethyl acrylate as taught by MORI and TANAKA as a biocompatible polymer in the phosphate adsorbing agent for blood processing taught by OMORI. The claim would have been obvious to one of ordinary skill in the art because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMORI in view of YE et al. (Chemical Engineering Science, 132, 2015, pg. 108-117) with evidentiary support from WANG et al. (US PGPub 2013/0288007 A1).
	Regarding Claim 6, as applied to the rejection of Claim 1, OMORI discloses a phosphate adsorbing agent but fails to disclose that a ratio of the most frequent pore size to a median size of the porous formed article is 0.80 to 1.30 as measured with a mercury porosimeter.
	YE discloses that a uniform spatial distribution of pores in adsorbents in spherical adsorbent particles (abstract; §2.1), i.e., a uniform spatial distribution of pore size and porosity (§1, par. 7; §4). As indicated by WANG, the mean pore size, median pore size, and mode pore size of a pore size distribution are essentially equivalent given very narrow and symmetrical pore size distributions (p0058). Thus, the teaching of a uniform spatial distribution by YE, which is considered to have a narrow and symmetrical pore size distribution, suggests that a ratio of the mode pore size to median pore size (i.e., a ratio of the most frequent pore size to a median size) is essentially unitary. Advantageously, YE discloses such a uniform spatial distribution maximizes their adsorption and desorption performance in spherical adsorbent particles (abstract; §2.1). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a uniform pore spatial distribution as taught by YE such that a ratio of the most frequent pore size to a median size of the pores is 0.80 to 1.30 in the porous formed article of OMORI. 
In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). With respect to this limitation, the manner by which the “most frequent pore size” or “median pore size” is measured is considered to be product-by-process language: e.g., because it describes how the pore size is measured. Furthermore, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself and not on instruments or methods by which the product is characterized.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of copending Application No. 15/774,858 in view of OMORI et al. (US PGPub 2007/0128424 A1), MORI et al. (US PGPub 2008/0154007 A1), and TANAKA et al. (Biomaterials 21, 2000, pg. 1471-1481), separately or in combination.
Claim 1 of the pending application is obvious over Claim 1 of ‘858 in view of OMORI; Claim 1 of copending ‘858 discloses the limitations of “[a] phosphate adsorbing agent for blood processing comprising a porous formed article comprising an organic polymer resin and an inorganic ion adsorbent and having the most frequent pore size of 0.08 to 0.70 µm measured with a mercury porosimeter”. OMORI discloses the porous formed article includes water-soluble polymers known to be biocompatible polymers (p0081, p0086, p0087) and discloses the porous formed article is simply a formed body having no skin layer on its surface (p0012); thus, the taught water-soluble polymer comprising biocompatible polymers, would inherently be present throughout the formed body, including at the surface (i.e., the phosphate adsorbing agent for blood processing having a biocompatible polymer in the surface of the porous formed article).
Claim 2 of the pending application is obvious over Claim 1 of ‘858. The instantly claimed limitations, “wherein a ratio of an amount of phosphate adsorbed to the phosphate adsorbing agent for blood processing to an amount of phosphate adsorbed to the porous formed article is 1.01 or more” is directed toward the intended results of the use of the claimed article and to materials or articles worked upon by the claimed article. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Claim 3 of the pending application is obvious over Claim 1 of ‘858 in view of MORI and TANAKA. MORI discloses polymer particles useful as adsorbents for processing fluids containing physiologically active substances, e.g., bodily fluids including blood (p0013, p0016). Said particles have particle surfaces that are modified by polymerization with monomers including methacrylate esters and acrylic esters (p0036), such as methoxyethyl acrylate (i.e., wherein the biocompatible polymer is poly(methoxyethyl acrylate); p0064). As disclosed by TANAKA, poly(methoxyethyl acrylate) (PMEA) is a commonly used biocompatible polymer for preventing protein adsorption, especially in applications on material that comes into contact with blood, e.g., biomedical materials (abstract, §1, par. 1, 4). Thus, at the time of the filing of the application, one of ordinary skill in the art would have found it obvious to use methoxyethyl acrylate as taught by MORI and TANAKA as a biocompatible polymer in the phosphate adsorbing agent for blood processing. The claim would have been obvious to one of ordinary skill in the art because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).
Claim 4 of the pending application is read directly upon by Claim 2 of ‘858: “wherein an outer surface opening ratio of the porous formed article is 5% or more and less than 30%”.
Claim 5 of the pending application is read directly upon by Claim 3 of ‘858: “wherein a specific surface area measured with a mercury porosimeter, of the porous formed article is 10 to 100 m2/cm3”.
Claim 6 of the pending application is read directly upon by Claim 4 of ‘858: “wherein a ratio of the most frequent pore size of a median size (the most frequent pore size/median size) measured with a mercury porosimeter, of the porous formed article is 0.80 to 1.30”.
Claim 7 of the pending application is read directly upon by Claim 5 of ‘858: “wherein the porous formed article is spherical particles having an average particle size of 100 to 2500 µm”.
Claim 8 of the pending application is read directly upon by Claim 6 of ‘858: “wherein the inorganic ion adsorbent contains at least one metal oxide represented by… formula (I)”.

Claim 10 of the pending application is read directly upon by Claim 8 of ‘858: “wherein the organic polymer resin contains at least one component selected from the group consisting of EVOH, PAN, PS, PES, and PVDF.”
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777